DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts support adjustable in three directions, does not disclose, teach or suggest, following subject matter in claims:  
A fixing support, comprising: a first fixing unit having thereon a first slide groove, and the first slide groove extending in a first direction; a second fixing unit comprising a second direction fixing portion and a second direction sliding portion, the second direction fixing portion having thereon a second slide groove, the second slide groove extending in a second direction, and the second direction sliding portion being slidably disposed at the second slide groove ; a third fixing unit comprising a third direction fixing portion and a third direction sliding portion, the third direction fixing portion having thereon a third slide groove, the third slide groove extending in a third direction, and the third direction sliding portion being slidably disposed at the third slide groove ; and a plurality of limiting elements for allowing the first fixing unit, the second fixing unit and the third fixing unit to slidably connect to each other and allowing the first direction, the second direction and the third direction to be linearly independent of each other. 
Following are the related prior arts for claim 1.
1-SHIN U GYUN KR 20170083880 A
GYUN teaches following subject matter/elements of the claim 1. 
A card fixing device (support 150) fig. 1 having a first slide groove (in item  110), and the first slide groove extending in a first direction (x-direction)
a second direction sliding portion (in item 120), the second direction fixing portion having thereon a second slide groove (in item 120) and 
a third fixing unit (item 130) comprising a third direction fixing portion (in z-direction)
But does not teach rest of the claim subject matter of the claim 1, particularly, sliding groove in third direction.

2-Other related prior art Shen Li US 8,267,581 in fig. 1-3 disclose  
 A support (item 20) sliding in (slot 13) in one direction 
But does not teach rest of the subject matter of claim.
	
Prior arts, GYUN and Li disclose related structural elements for support sliding in groove/slot, but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835